 
 
I 
108th CONGRESS
2d Session
H. R. 5357 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2004 
Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to establish a music education pilot program to make grants to a university to fund a music education center for young people. 
 
 
1.Short titleThis Act may be cited as the Youngstown State University Music for Our Youth Program Establishment Act. 
2.Music education pilot program 
(a)EstablishmentThe Secretary of Education shall establish the Youngstown State University Music for Our Youth Program, a 6-year pilot program to make grants to fund a music education center at Youngstown State University in Youngstown, Ohio, to provide music education for children in grades 7 through 12. 
(b)Use of fundsYoungstown State University shall use funds received under this Act to establish a music education center to— 
(1)provide exposure to different varieties of music; 
(2)teach the importance and value of music; 
(3)offer exposure to musical concepts, such as rhythm; and 
(4)provide lessons in playing musical instruments and singing. 
(c)EligibilityTo be eligible to receive a grant under this Act, Youngstown State University shall submit an application to the Secretary at such a time, in such manner, and containing such information and assurances as the Secretary may require. 
(d)Reports 
(1)University reportNot later than 18 months after receiving a grant under this Act, Youngstown State University shall submit a report to the Secretary documenting how the university used the grant funds and evaluating the level of success of the music center funded by the grant. 
(2)Report to CongressNot later than 3 years after establishing the pilot program under this section, the Secretary shall submit a report to Congress evaluating the success and viability of the pilot program. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2005 through 2011.  
 
